DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A Preliminary amendment was filed by the Applicant on 6/24/2019, in which claim 1 was canceled.  Claims 2-21 were added by the Applicant.  Claims 2-21 have been examined.

Claim Objections
Independent claims 2 line 11, 10 line 15, and 18 line 13 are objected to for the limitations, after the comma in the claims, “the secure physical entity”.  It appears to be a typographical error in the independent claims 2, 10, and 18.   Correction is required by the Applicant.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite limitations of receiving a first input and second input, and determining a combination of units.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting, “a first physical structure”, “second physical structure”, and “computing device”, and “peripheral of the computing device”, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “a first physical structure”, “second physical structure”, and “computing device”, and “peripheral of the computing device”, the claim encompasses a user simply receiving information, in his/her mind. The mere nominal recitation of  “a first physical structure”, “second physical structure”, and “computing device”, and “peripheral of the computing device” does not take the claim limitation out of the mental processes grouping. Thus, the claim recites mental process.
The claims recite receiving information. The “determining” step is merely data gathering which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components. The additional elements “a first physical structure”, “second physical structure”, and “computing device”, and “peripheral of the computing device” in the claims amount to no more than mere Berkheimer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 14, and 16 recites the limitation "the physical entity” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying art, the Examiner interprets “thy physical entity” to be “the secure physical entity”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 8-14, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karam et al (2011/0070864).
As per claim 2, A method comprising: 
determining, by a secure physical entity integrated with a computing device, a combination of inputs (Karam: para. 0023, 0025, the CPU (i.e. secure physical entity) is integrated with a computing device (i.e. handheld device/electronic device), determining by the CPU that has logic embedded (i.e. secure physical entity), that operates and manipulates the input sensors, a combination of inputs); 
receiving, by the secure physical entity, a first input, the first input comprising an indication of a selection of a first physical structure, the first physical structure integrated with the computing device or provided as a peripheral of the computing device (Karam: para. 0023, 0025-0026, receiving by the CPU (i.e. secure physical entity), a first input (i.e. touches) includes an indication of a selection of a first physical structure (i.e. touchscreen) integrated with the computing device (Karam: para. 0026, 0046, , touchscreen integrated with the handheld device by the using the display that can detect and locate a touch on its surface); 
receiving, by the secure physical entity, a second input, the second input comprising an indication of proximity to a second physical structure (Karam: para. 0033-0034, receiving by the CPU (i.e. secure physical entity), a second input (i.e. motion or location relative to the device) indication of proximity to a proximity sensor (i.e. second physical structure), the second physical structure integrated with the computing device or provided as a peripheral of the computing device (Karam: para. 0025-0026, 0034, 0046,  second physical structure (i.e. proximity sensor) integrated with the computing device (i.e. handheld device); and 
            determining, by the secure physical entity, based on the combination of inputs, that a user is in possession of the secure physical entity, the secure physical entity (Karam: para. 0031, 0033, determining by the CPU (i.e. secure physical entity), based on the combination of inputs (i.e. input sequences) that a user is in possession of the CPU, the Examiner asserts the user is in possession of the CPU if the combination of inputs match, thereby granting access to the secure resource). 
            As per claim 3, Karam discloses the method of claim 2.
            Karam further discloses wherein the combination of the first input and the second input is received simultaneously by the secure physical entity (Karam: para. 0023, 0025, allow a user to provide simultaneous input through a plurality of input sensors (i.e. first and second input)).             As per claim 4, Karam discloses the method of claim 2.
            Karam further discloses wherein the first physical structure includes a contact with a touch sensor (Karam: para. 0026, 0034, first physical structure (i.e. touchscreen) includes a contact (user touching screen) with a touch sensor).              As per claim 5, Karam discloses the method of claim 2.
             Karam further discloses wherein the indication of a proximity to a second physical structure includes detecting motion by a proximity sensor (Karam: para. 0025-0026, 0033-0034, proximity to a second physical structure (i.e. proximity sensor), detecting motion (i.e. location relative to the user)).               As per claim 6, Karam discloses the method of claim 2.
              Karam further discloses responsive to determining, by the physical entity, possession of the secure physical entity, enabling use of a resource of the computing device (Karam: para. 0031, 0033, determining by the CPU (i.e. secure physical entity), based on the combination of inputs (i.e. input sequences) that a user is in possession of the CPU, the Examiner asserts the user is in possession of the CPU if the combination of inputs match, thereby granting access to the secure resource). 


               As per claim 8, Karam discloses the method of claim 2.
               Karam further discloses further comprising: determining, by the physical entity, whether the combination of inputs match one of multiple unique input combinations stored in the secure physical entity (Karam: para. 0025-0026, 0038, combination of inputs match one of the multiple unique input combinations (i.e. stores five input sequences), sequences stored in the CPU because, Karam discloses the logic to operate and manipulate the input sensors can be embedded within the CPU (i.e. secure physical entity)).                As per claim 9, Karam discloses the method of claim 8.
               Karam further discloses responsive to the combination of inputs not matching one of the multiple unique input combinations, denying access to the resource of the computing device (Karam: para. 0031, 0038-0039, combination of inputs not matching one of the multiple unique input combinations, denying access to the resource of the computing device (i.e. handheld device). 
	   As per claims 10 and 18, rejected under similar basis as claim 2.
	   As per claims 11-14, rejected under similar basis as claims 3-6 respectively.
               As per claims 16-17, rejected under similar basis as claims 8-9.
	   As per claims 19-21, rejected under similar basis as claims 3-5 respectively.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karam et al (2011/0070864) in view of Zhou et al (2017/0085688).

            As per claim 7, Karam discloses the method of claim 2.
            Karam does not explicitly disclose wherein the secure physical entity is a silicon chip integral with an integrated circuit, motherboard, or other hardware of the computing device. 
	Zhou discloses wherein the secure physical entity is a silicon chip integral with an integrated circuit, motherboard, or other hardware of the computing device (Zhou: para. 0007, 0083, 0077, silicon chip integral with a motherboard (i.e. PCB printed circuit board)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the secure physical entity is a silicon chip integral with an integrated circuit, motherboard, or other hardware of the computing device of Zhou with Karam both are analogous in the art of sensors, the motivation is that this is an efficient method that has a silicon chip that can be mounted on a flexible PCB to form a flexible computing system (Zhou: para. 0083).
	As per claim 15, rejected under similar basis as claim 7.



Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/7/2021


 /J.E.J/ Examiner, Art Unit 2439                                                                                                                                                                                                        

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439